Title: From George Washington to John Lewis, 16 September 1788
From: Washington, George
To: Lewis, John



Dear Sir,
Mount Vernon September 16th 1788

I have to acknowledge the reception of your letter of the 15th of December 1787 together with the copy of my account inclosed therein—since which time I have received the two inclosed letters from Mr John Couper expressing a desire to purchase the tract of Land in No. Carolina which was the Joint property of your father Colo. Fielding Lewis and myself—These two letters, together with my answer to the first (a copy of which is also inclosed) will shew you upon what footing the matter now stands with respect to me—I will thank you to let me know, as soon as is convenient, your determination respecting the sale of this land that I may give Mr Cowper a decided answer.
I will be much oblige[d] to you if you will look among your fathers papers for a protested Bill of Exchange drawn by the Executrs of Willm Armisted Esqr.—I am almost certain it was among other matters committed to his care to transact for me at the General Court of May 1775, when I was called of to the northward.
I will likewise thank you for the amount of those charges in my Acct which are not extended that I may see how the Balance stands. Mrs Washington Joins her best wishes for you and those of your Family. I am Sir Yr Most Obedt Hble Sert

G. Washington

